Citation Nr: 0310302	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotoscoliosis.

2.  Evaluation of arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Evaluation of low back strain, currently evaluated as 10 
percent disabling.

4.  Evaluation of fracture of the distal phalanx of the left 
great toe, currently evaluated as noncompensable.

5.  Evaluation of fracture of the mid shaft proximal phalanx 
of the fifth digit of the right foot, currently evaluated as 
noncompensable.

6.  Evaluation of left hallux avulsed with onychocryptosis 
(addressed as residuals of left foot injury), currently 
evaluated as noncompensable.

7.  Evaluation of vertigo, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Louisville, 
Kentucky.  The jurisdiction of the case subsequently changed 
to the RO at St. Petersburg, Florida.  

The case was remanded by the Board in June 2001 for a travel 
board hearing, which was conducted at the RO in September 
2001 before the undersigned Veterans Law Judge, who is making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file .  




REMAND

Pursuant to 38 C.F.R. § 19.9 (a)(2)(i), the Board undertook 
development to obtain additional medical evidence felt to be 
necessary to render a full and fair appellate decision on the 
issues in May 2002.  The development was completed in January 
2003, and the veteran was informed accordingly, with the 
right to present further argument and/or evidence.  His reply 
was received in March 2003.  Additional medical evidence 
relevant to the claims was also received in March 2003.  On 
May 1, 2003, the U. S. Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), invalidated 38 C.F.R. § 19.9(a)(2)(i).  This has 
the effect of requiring a remand for further consideration by 
the RO of the newly received evidence because a waiver of 
such a remand has not been obtained from the veteran.  

Accordingly, the case is remanded for the following action:  

The RO should readjudicate the veteran's 
claims in consideration of all the 
evidence that has been received and 
incorporated in the claims file since the 
last supplemental statement of the case 
on the issues, dated in September 2000.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished another supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case at this time.  The veteran and his representative 
are free to submit any additional evidence and argument 
desired to be considered in connection with the current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




